NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GLORIA J. MCVVILLIAMS,
Petitioner, »
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3075
Petition for review of the Merit Syste1ns Protection
Board in case no. SF1221090439-W-2.
ON MOTION
ORDER
Upon consideration of the motion to reform the official
caption to designate the Merit Syste1ns Protection Board
as the respondent,
IT ls 0RDERED THA'_r:
(1) The motion is granted The revised official cap-
tion is reflected above
(2) The Board should calculate its brief due date from
the date of filing of this order

MCWILLIAMS V. MSPB
FOR TI-IE COURT
 1 9 2011 /s/ Jan Horbal_v
Date J an Horba1y
cc: Gloria J. McWillia1ns
Nich0las Jabbour, Esq.
Clerk
Michael Carney, Esq. (copy of petitioner's informal
brief encl0sed)
s20
Fil.ED
se comm or
ms FEnERAiPcffY:h3n
APR 1 9 2011
.|AIH'iMALY
-ClEl¥(
FOR